Citation Nr: 0510266	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  01-09 155 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 until 
December 1974.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDING OF FACT

The veteran has PTSD as a result of a sexual assault 
experienced during active duty.  


CONCLUSION OF LAW

PTSD was incurred as a consequence of active military 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  


By statute, the Board is required to consider all 
information, including all lay and medical evidence of record 
in a case before it.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

The Board notes that during the course of this appeal the 
regulations for determining service connection for PTSD from 
sexual assaults were revised effective March 7, 2002.  67 
Fed. Reg. 10,332 (Mar. 7, 2002).  However, the differences 
between the two versions have no bearing on the determination 
of this case.

Under both versions of the regulations, service connection 
for PTSD requires medical evidence establishing a diagnosis 
of the condition; a link, established by medical evidence, 
between current symptomatology and a claimed in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  

In Patton v. West, 12 Vet. App. 272, 278 (1999), the United 
States Court of Appeals for Veterans Claims (Court) pointed 
out that there are special evidentiary procedures for 
personal assault based PTSD claims contained in VA 
Adjudication Procedural Manual M21-1, Part III, paragraph 
5.14c (Feb. 20, 1996), and former M21-1, Part III, paragraph 
7.46(c)(2) (Oct. 11, 1995).  In personal assault cases, more 
particularized requirements are established regarding the 
development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  Id. at Part III, 
paragraph 5.14c(5).

In February 1999, the veteran filed an application requesting 
service connection for PTSD, which he claims resulted from 
being raped while in service.  Medical records indicate that 
the veteran is currently receiving treatment for PTSD at a VA 
clinic, and has been for the past few years.  In December 
2000, the veteran underwent a VA examination.  After 
reviewing the veteran's claims file, and evaluating the 
veteran, the examiner offered a diagnostic impression of PTSD 
secondary to sexual trauma.

The difficulty in adjudicating this case, as contemplated by 
the procedural manual referenced above, is that there are no 
reports of the sexual assault contemporary to the incident.  
The veteran never reported the assault to any authorities, 
either military or civilian, and the only person on the base 
he told of the incident was a priest, but the file 
unfortunately contains no documentation of the conversation.  
The first time the veteran publicly spoke of the incident was 
more than 25 years after it occurred. 

Fortunately, the regulations recognize that sexual assault 
cases often go unreported.  As such, if a post-traumatic 
stress disorder claim is based on an in-service personal 
assault, the regulations authorize the use of evidence from 
sources other than the veteran's service records to 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. 
§ 3.304(f)(3).   

In this case, the veteran joined the Army in July 1974.  He 
completed basic training with no indication of any problems.  
The veteran then reported to advanced individual training 
(AIT) in September 1974, where he asserts that he was raped 
by 3 members of the service including several officers.  The 
veteran did not report the incident to anyone.  He took leave 
in late October 1974, and was hospitalized for several days, 
after reporting to the VA hospital citing generalized 
weakness, malaise, and low-grade pyrexia.  However, the 
veteran was found to be healthy and in no acute distress.  
Upon discharge from the hospital, the veteran went absent 
without leave (AWOL) for about a month, returning to his unit 
in late November.  The veteran's return was short-lived, as 
he received a general discharge for the good of the Army in 
the middle of December 1974.  

The veteran was given several psychiatric evaluations prior 
to discharge.  In approving the discharge, the commanding 
officer indicated the veteran was psychiatrically evaluated 
in early October 1974 and was diagnosed as having 
"situational adjustment reaction, acute moderate; manifested 
by anxiety, insecurity and episodes of disorientation."  The 
officer went on to add that the veteran's attitude towards 
authority and his lack of desire to improve, cast doubts as 
to his rehabilitative potential.  In another memoranda, the 
battalion commander indicated that the veteran suffered from 
severe paranoiac reasoning, and would continue to be mentally 
unstable.  The commander also added that the veteran was not 
a troublemaker, but that he had very little potential for 
productive service even if rehabilitative measures were 
attempted.    

Of note, while the veteran was only in the service for 
several months, there were stark differences between his 
entrance and exit medical exams.  On his entrance exam, the 
veteran indicated he was in good health and answered no to 
every question on the personal medical survey.  On his exit 
exam, while the veteran still indicated his health was good, 
he answered yes to a number of inquiries including having 
shortness of breath, pain or pressure in his chest, 
palpitation or pounding heart, high or low blood pressure, 
recent gain or loss of weight, depression or excessive worry, 
and nervous trouble of any sort.  

Following his discharge, the veteran's life was marred by 
substance abuse and suicide attempts.  A VA treatment record 
from January 1977 indicated that the veteran was a 
tremendously agitated young man, and gave diagnoses of 
habitual excessive drinking and a possible personality 
disorder. 

Although the veteran did not report the rape incident to any 
authority, he did confide in a friend about the incident.  In 
1998, the friend wrote a letter to the VA recollecting the 
substance of their conversation a quarter century earlier.  
The friend indicated that during their conversation he 
brought up the issue of joining the Army at which point the 
veteran became very upset and relayed the details of the rape 
to the friend.  The veteran asked the friend to keep the 
story to himself out of fear about what his friends and 
family would think of him.  The friend also indicated that he 
noticed a drastic personality change in the veteran after the 
event, noting that the veteran was a totally different person 
after the incident. 

The Board finds these contemporaneous indications of 
behavioral changes provide sufficient credible evidence to 
support the veteran's account of his claimed stressor.  The 
veteran's claims file shows that he was able to complete his 
entrance medical exam and all of basic training without any 
indication of trouble; yet, within 2 months of arriving at 
AIT, the veteran went AWOL, was found to have psychiatric 
problems, was found to have problems with authority, 
complained of various health problems, and was discharged.  
Additionally, his friend noticed a dramatic change in the 
veteran's personality, and medical records indicate the onset 
of substance abuse after service.  The Board finds that the 
evidence presented above is indicative of precisely the 
inexplicable behavioral changes which one might expect would 
occur following a sexual assault, as contemplated by 
38 C.F.R. § 3.304(f).  

Having considered all the evidence and resolved all 
reasonable doubt in favor of the veteran, the Board finds 
that it is at least as likely as not that the veteran's 
account of the in-service sexual assault is accurate.  As 
such, the benefit of the doubt rule mandates that the veteran 
prevail in his claim for service connection for PTSD.  
38 U.S.C.A. § 5107.  



ORDER

Service connection for PTSD secondary to personal assault is 
granted subject to the laws and regulations governing the 
award of monetary benefits.



	                        
____________________________________________
MICHELLE L. KANE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


